Citation Nr: 0421071	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  94-48 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for headaches 
resulting from service-connected sinusitis.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
changes to the cervical spine, evaluated as 10 percent 
disabling prior to October 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1976 to May 1980, 
and from January to May 1991.  She had a period of active 
duty for training from April to July 1988, and eleven non-
consecutive days of active duty in September 1991.

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In this decision, the RO denied the 
veteran's claims for secondary service connection for 
headaches, and increased evaluations for service-connected 
sinusitis (confirmed and continued at 10 percent disabling) 
and degenerative changes to the cervical spine (confirmed and 
continued at a noncompensable level).  By rating decision of 
September 1995, the RO granted increased evaluations for the 
sinusitis to 30 percent disabling and the cervical spine 
disability to 10 percent disabling.  The veteran continued 
her appeal.

In May 1997, the Board of Veterans' Appeals (Board) remanded 
this case for development of the medical evidence and for the 
RO's consideration of changes to the diagnostic criteria 
evaluating respiratory disorders.  The case has now returned 
for appellate consideration.  During the pendency of the 
remand, the veteran changed her residence and her claims file 
was transferred to the RO in St. Petersburg, Florida.  

By rating decision of July 2001, the RO severed the grant of 
service connection for the veteran's degenerative changes of 
cervical spine effective on October 1, 2001.  The veteran was 
notified of this action by letters issued in July 2001 and 
May 2002.  In January 2004, the RO received the veteran's 
expressed disagreement with the severance of service 
connection.  The Board finds that the latter submission 
appears to be untimely filed if intended to be a Notice of 
Disagreement with the RO's July 2001 severance of service 
connection and this issue cannot be considered in appellate 
status.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2003).  It is also determined 
that this issue is not inextricably intertwined with the 
issues on appeal, to include the issue of an increased 
evaluation for the cervical spine disability prior to October 
1, 2001.  Therefore, the Board will confine its adjudication 
of the increased evaluation to the period prior to October 1, 
2001.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues on appeal has been obtained.

2.  The veteran's headaches have been evaluated as part of 
her service-connected sinusitis symptomatology since the 
rating decision issued in August 1991.

3.  The veteran's sinusitis is characterized in recent years 
by periodic symptoms of headaches, facial pain/tenderness, 
sinus/nasal discharge, and temporary nasal/pharynx changes 
resulting in a mild degree of functional limitation and 
industrial inadaptability.

4.  The veteran's degenerative changes to the cervical spine 
(prior to October 1, 2001) are characterized in recent years 
by mild limitation of motion with pain and occasional muscle 
contraction headaches.


CONCLUSIONS OF LAW

1.  The issue of entitlement to secondary service connection 
for headaches resulting from service-connected sinusitis is 
moot.

2.  The criteria for an evaluation higher than 30 percent 
disabling for sinusitis has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.97, 
Diagnostic Code 6510-14 (Effective before and on October 7, 
1996).  See 61 Fed.Reg. 46720 (Sept. 5, 1996). 

3.  The criteria for an evaluation higher than 10 percent 
disabling for degenerative changes to the cervical spine has 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5290 (effective on and prior to October 1, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  As discussed below, the 
issue of secondary service connection for headaches is moot 
and, thus, there is no duty to assist the veteran in this 
claim.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In a letter of October 2003, VA informed the 
appellant of the actions she must take and the type of 
evidence required to establish her claim for an increased 
evaluation for sinusitis and cervical spine disability, as 
well as of her and VA's respective duties.  This letter 
informed her of the need for lay/medical evidence that would 
show her service-connected disabilities had increased in 
severity.  The letter also notified her of the type of 
actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  The letter informed 
her of the development that would be completed by VA in 
substantiating her claims, to include obtaining pertinent 
medical records and a VA medical examination/opinion, if 
appropriate.  Finally, this letter requested that the 
appellant submit all pertinent evidence in her possession to 
VA as soon as possible.  See this letter's section titled 
"How Can You Help VA?"

In the Statement of the Case (SOC) issued in October 1994 and 
subsequently issued Supplemental Statements of the Case 
(SSOC), VA specifically notified the appellant of the 
evidence that it had considered.  The SOC and SSOCs also 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
of October 1994 notified her of the laws and regulations 
governing the evaluation of sinusitis (at 38 C.F.R. § 4.97) 
and her cervical spine disability (at 38 C.F.R. § 4.71a).  
The SSOC of June 2002 and the Board's remand of May 1997 
notified her of the new laws and regulations governing the 
evaluation of her sinusitis.  The veteran was also notified 
of the old duty to assist provisions in the SOC.  She was 
given notice of the new duty to assist regulations in the 
SSOCs issued in July 2002 and December 2003.  In addition, 
the veteran was allowed the opportunity to comment on 
laws/regulations and reasons/bases concerning the matters on 
appeal.

The Board notes that on October 7, 1996, regulations at 
38 C.F.R. §4.97 governing the evaluation of service-connected 
respiratory diseases (to include sinusitis) were effectively 
changed.  See 61 Fed.Reg. 46720 (Sept. 5, 1996).  As noted 
above, the veteran was notified of these changes and the RO 
had the opportunity to determine the applicability of both 
the old and new rating criteria to the current claim.  See 
Kuzma, supra.  It is also noted that during the pendency of 
this appeal the regulations at 38 C.F.R. § 4.71a governing 
the evaluation of cervical spine disability were changed.  
See 67 Fed.Reg. 54345-49 (August 22, 2002).  As these changes 
were made effective after the severance of service connection 
for the veteran's cervical spine disability, they are not for 
application in the current case.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records and VA treatment records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has 
not asserted that she ever filed a claim for disability 
benefits with the Social Security Administration.  However, 
there is evidence that the veteran filed a claim for workers' 
compensation benefits with the Department of Labor.  She 
indicated in a letter received in April 2002 that she had 
been awarded a disability retirement from her employer.

By letter issued in June 2002, the RO requested that the 
veteran submit the appropriate signed releases so that the 
medical evidence used in her workers' compensation/disability 
retirement could be obtained.  She has not returned these 
releases to VA.  Based on the veteran's lack of cooperation 
in obtaining workers' compensation/disability retirement 
records, the Board finds that any further development of 
these records would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  There is no indication that other 
Federal department or agency records exist, that are 
pertinent to the issue decided below, which should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded multiple VA 
compensation examinations since 1994.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  These multiple 
examinations obtained throughout the appeal period provide a 
comprehensive picture of the veteran's sinusitis and cervical 
spine disabilities.  The VA examiners of September 1997, 
September 1998, February 2000, and October 2003 reported 
accurate medical histories, provided examination findings 
regarding the veteran's sinusitis symptomatology, the 
appropriate diagnoses, and opinions regarding what symptoms 
and their degree is related to sinusitis.  The examiner of 
February 2000 noted a detailed discussion of the Board's 
remand questions and appears to have reviewed the claims file 
in connection with her examination.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the severity of the veteran's sinusitis.  However, 
as discussed below, a medical opinion was not obtained 
regarding any additional functional loss in the cervical 
spine during periods of flare-up.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  

Regulations at 38 C.F.R. §§ 4.40 and 4.45 mandate the 
consideration of increased symptomatology due to such factors 
as pain, weakness, incoordination, atrophy, etc.  The Board 
specifically instructed in its remand of May 1997 that the VA 
orthopedic examiner was to provide opinions on the additional 
loss of function in the cervical spine during periods of 
exacerbation, preferably noted in degrees of motion.  Such an 
opinion was not obtained in the VA orthopedic examinations of 
October 1997, September 1998 and February 2000.  

The Board acknowledges that its remand confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  However, in the present case, any medical 
opinion or evidence on the veteran's current level of 
exacerbation would be irrelevant to the cervical spine claim.  
Since service connection for the veteran's cervical spine 
disability was severed in October 2001, a medical 
determination of the level of disability after this date has 
no bearing on VA's evaluation of the disability prior to the 
severance of service connection.  Plainly speaking, there is 
no effective remedy for this specific lack of compliance with 
the Board's remand instructions of May 1997.  However, as the 
Board discusses in the following decision, there is 
substantial medical evidence available in the claims file 
that provides information regarding the level of functional 
loss due to factors discussed in regulations at 38 C.F.R. 
§§ 4.40 and 4.45.  

Turning to the rest of its remand instructions, the Board 
instructed the RO to have the veteran identify pertinent 
treatment records and provide appropriate release forms so 
that these records could be obtained by VA.  Such requests 
were made of the veteran by letters issued in June 1997, 
August 1997, May 1999, and June 1999.  These requests 
identified private treatment from Drs. G.R., D.H., and 
J.M.J., and from a private medical facility.  The only 
release forms provided by the veteran were for Dr. G.R. 
(copies of records obtained in August 1997) and Dr. D.H. 
(report of treatment obtained in December 1999).  The veteran 
was clearly informed in letters of May and June 1999 that VA 
had not obtained records from Dr. J.M.J. and the private 
facility and that release forms were required for VA to 
obtain these records.  She was also informed that if such 
cooperation were not provided, VA would decide her claims 
based on the evidence already of record.  Due to the 
veteran's lack of cooperation in providing releases for these 
latter private healthcare providers, further development of 
this evidence would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d); Wamhoff, supra.  Therefore, the Board finds 
that VA has obtained all private treatment records identified 
by the veteran, and for which she provided the appropriate 
release forms.  In addition, the VA letters of May and June 
1999 fully conform to VA duty to inform the appellant of its 
inability to obtain any identified private medical evidence.  
See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(1), (e).  

Second, the Board remand instructed the RO to obtain VA ear, 
nose, and throat (ENT); orthopedic, and neurological 
examinations.  The examiners were requested to provide 
opinions on the etiology of the veteran's headaches, the 
frequency of incapacitating episodes, and loss of industrial 
adaptability due to the service-connected disorders, and 
range of motion studies of the cervical spine.  These 
findings and opinions were expressed in various examination 
reports obtained from September 1997 to October 2003.  
Specifically, the examiner of February 2000 reviewed the 
Board remand instructions and provided an itemized discussion 
of each of the Board's questions.   

Third, the RO was to readjudicate the veteran's claims under 
the appropriate laws and regulations.  Such adjudication was 
conducted and the appropriate SSOCs were issued to the 
veteran and her representative in June 2002, July 2002, and 
December 2003.

Finally, the RO was instructed to perform a search at its 
office for any additional tapes or transcripts of the 
veteran's hearing on appeal in March 1995.  A review of the 
available hearing transcript reveals that the latter portion 
of this hearing was not recorded on tape or the transcription 
is missing.  There is no indication in the claims file that 
the RO contacted the veteran regarding this matter.  A 
handwritten note dated June 11, 1997 by the Hearing Officer 
was added to the hearing transcript that indicated that the 
hearing had ended at the point of the last entry in the 
transcript and no additional tapes existed.  

The Board directly contacted the veteran and the 
representative by letter of April 2004 and informed them that 
a portion of the hearing transcript was missing and this 
portion could not be reconstructed.  She was offered an 
opportunity to request another hearing before VA.  Her 
representative responded in late April 2004 by requesting a 
copy of the hearing transcript so that the veteran could 
review it and attempt to recall the testimony presented in 
the missing portion.  In early May 2004, the veteran was 
provided with such a copy.  She was informed that a motion to 
amend this transcript must be received within 30 days of the 
date of the Board's letter.  See 38 C.F.R. § 20.716.  No 
response has been submitted by either the veteran or her 
representative.

The Board finds that the RO's actions have either fully 
complied with its remand instructions of May 1997 or remand 
for compliance with these instructions would be pointless and 
needlessly delay appellate review.  As noted above, seeking 
full compliance with the orthopedic examination instructions 
at the present time would merely provide irrelevant evidence 
that could not be used in the adjudication of the cervical 
spine disability.  Regarding the missing portion of the 
hearing transcript from March 1995, the Board was able to 
correct this deficiency through its own actions in April and 
May 2004.  Therefore, the remand instructions of May 1997 
present no basis for further development in this case.

By letter of March 2004, VA informed the appellant that her 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the claims decided below.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

According to decisions of the United States Court of Appeals 
for Veteran Claims' (Court), a VCAA notice is required to be 
sent to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In September 1994, the RO initially denied the claims on 
appeal.  The veteran was not provided VCAA notice until 
October 2003.  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law.  While 
the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Board finds in the present case that any error in the 
notice provided to the appellant is non-prejudicial.  To find 
otherwise would require the Board to remand this case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of 38 U.S.C.A. § 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2); 
see also Conway v. Principi, supra. (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in 38 U.S.C.A. § 7261(b)(2) that the Court shall "take 
due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
adverse determination for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Regardless, the RO provided a SSOC to the 
appellant in December 2003 that readjudicated the issue on 
appeal under the provisions of the VCAA.  This decision 
appears to correct any deficiency in the timing of the VCAA 
notice.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Secondary Service Connection for Headaches

As early as the rating decision of August 1981, the RO 
determined that the veteran's chronic headaches were 
associated with her service-connected sinusitis and evaluated 
these symptoms in connection with the service-connected 
disability.  The headache symptomatology was considered in 
the evaluation of the sinusitis, which is appropriate as the 
diagnostic criteria for sinusitis at 38 C.F.R. § 4.97, 
Diagnostic Code 6510-14 includes headaches.  Therefore, the 
Board finds that the RO's determination in August 1981 was a 
full grant of all benefits sought on appeal by the veteran 
regarding her claim for entitlement to secondary service 
connection for headaches.  As no case or controversy exists 
regarding this issue, it is now moot.


Increased Evaluation for Sinusitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

VA outpatient records of February 1994 noted complaints of 
recurrent headaches.  ENT examination was reported to be 
essentially clear.  Sinus X-ray noted questionable findings 
of sinusitis.  The assessment was chronic recurrent 
sinusitis.  The veteran again complained of recurrent 
headaches in April 1994.  An ENT consultation found the 
physical examination to be unremarkable.  The examiner 
indicated doubt that the veteran currently suffered with 
sinusitis.  

A private emergency room record of July 1994 noted the 
veteran's complaints of severe headache.  She attributed this 
headache to a past history of meningitis.  On examination, 
the tympanic membranes were clear and there was no sinus 
tenderness.  The impression was resolving headaches.  

On VA ENT examination of September 1994, the veteran 
primarily complained of headaches that she attributed to 
three or four different sources, to include her cervical 
spine disability and her sinusitis.  She claimed that during 
the past summer she had headaches 75 percent of the time.  
Headaches she associated with her sinusitis were preceded by 
feelings of sinus pressure and congestion that progressed to 
bi-frontal type headaches that were "pounding" and severe.  
A prior sinus X-ray had revealed evidence of prior sinusitis 
with some mucosal thickening, however, a sinus computerized 
tomography (CT) scan found no abnormality.  On examination, 
there was no tenderness with percussion over the frontal and 
maxillary sinuses.  The nose and nasal mucosa was normal and 
the posterior pharynx was not injected.  The impression was 
frequent headaches of unclear etiology.  The examiner opined 
that the veteran's headaches had multiple causes to include 
sinusitis, but the most long lasting and bothersome headaches 
were related to exacerbation of her chronic neck pain.

A VA compensation examination of April 1995 noted the 
veteran's complaints of severe headaches beginning in the 
right frontal region and extending back to involve her entire 
head and eventually going back down her spine with a stiff 
neck down into her lower spine.  In the past two years she 
had three or four episodes of these headaches.  A sinus CT 
scan revealed rather diffuse and moderately severe sinus 
disease.  The left maxillary sinus had polyps or severe 
mucosal thickening, or both.  These findings were associated 
with chronic sinusitis.  Similar findings were noted in the 
lower medial corner of the right frontal sinus.  There were 
considerable changes to the ethmoids and some sphenoid 
mucosal thickening was seen.  The impression was frontal 
maxillary ethmoid and probably sphenoid sinus thickening of 
mucosa with polypoid change, which the examiner felt underlie 
the veteran's history of recurrent headaches.  The examiner 
also felt that the veteran's headaches could be related to a 
meningeal reaction.  

A VA ENT examination was also provided in April 1995.  She 
made similar complaints of severe headaches that began in the 
frontal portion of her head and spread over her head down to 
her cervical spine.  The veteran noted that these headaches 
are preceded by stuffiness in her nose and would last for 
weeks.  Physical examination was reported to be unremarkable 
with all of the reported ENT findings as "clear."  The 
examiner indicated that he had received a "verbal report" 
regarding the findings of a sinus CT scan conducted on the 
day of examination.  This report noted mucosal thickening in 
the maxillary and ethmoid sinuses.  While the examiner 
acknowledged that the radiological studies had revealed the 
presence of sinusitis, his "feeling" was that these changes 
were not severe enough to justify the severe nature of her 
headaches.  He felt that there was only a slight component of 
the paranasal sinus disease to the reported headaches.  

Private outpatient records dated in December 1995 noted 
complaints of sinus congestion and post-nasal drip.  The 
assessment included recurrent sinusitis.  She continued to 
have similar complaints in January 1996.  Examination 
revealed nasal congestion, rhinitis, and maxillary 
tenderness.  The assessment was recurrent sinusitis.  In mid-
January 1996, it was noted that the veteran had been forced 
to miss work due, in part, to her sinusitis.

VA outpatient records dated from 1994 to 1997 noted headache 
and sinus complaints.  In April 1994, the veteran complained 
of having headaches for years.  These headaches received 
temporary relief with the use of antibiotics.  She was noted 
to describe diffuse headaches with retro-orbital features.  
On examination, there was no neurological deficit.  The 
assessment was headaches of a questionable etiology.  A 
separate record of April 1994, noted the veteran's report 
that she had suffered with a headache and drainage since late 
March 1994.  On examination, she evidenced inflamed mucosa.  
During an outpatient visit in 1996, the veteran complained of 
head and upper respiratory congestion, sore throat, and 
earaches for the past 72 hours.  The assessment was chronic 
bronchitis.  In February 1997, she complained of sinus 
blockage with scant expectorant, sore throat, earache, fever, 
chills, sweating, nausea, headaches, and posterior neck pain.  
On examination, her front sinuses were tender and range of 
motion testing revealed cervical spine tenderness.  The 
impression was sinusitis.  In June 1997, the veteran 
complained of headaches and clear rhinitis for the past seven 
days.  On examination, there was tenderness over the sinuses.  
The assessment was probable allergies and sinus pressure.  

The veteran was given a VA orthopedic examination in October 
1997.  She complained of having severe headaches several 
times a year that lasted many days.  The veteran also 
suffered with less intense, intermittent headaches.  She 
claimed that her headaches alternated between the front of 
her head, back of her neck, and circumferential (including 
the temples).  Precipitating factors appeared to be absent 
and the headaches were not otherwise localized.  This 
examiner felt that the veteran would suffer an "occasional" 
headache due to neck muscle stiffness, but found no 
etiological connection between the reported headaches and the 
veteran's sinus disease.

In September 1997, the veteran was given a VA ENT 
examination.  She complained of recurrent facial pain, 
headaches, considerable post-nasal discharge, discharge down 
the back of her throat, and difficulty breathing through her 
nose.  These symptoms occurred at any time, lasted for 
several days, and would clear up with the use of antibiotics.  
In addition, for the past year she had been on vitamin 
therapy for another condition and felt this therapy had 
improved her headaches by lessening the severity and 
frequency of their occurrence.  The veteran also claimed that 
physicians had told her that she had allergies.  The examiner 
reported that "[t]he physical...complete head and neck, ENT 
examination[s] [were] within normal limits."  This report 
failed to note any detailed findings from these examinations.  
The examiner felt that the recent sinus CT scan was 
essentially clear revealing no significant sinusitis.  He 
commented:

...as far as I am concerned, this [veteran] 
does not have significant sinusitis.  She 
does not have significant chronic 
sinusitis and I would assume most of her 
symptoms that she now has are not related 
to the paranasal sinuses.  Perhaps there 
is some allergic problem going on...

The impression of the sinus CT scan taken on the day of the 
VA ENT examination noted an impression of "prominent 
interval improvement with only minimal mucoperiosteal 
membrane thickening within the paranasal sinuses now 
evident."

In September 1997, the veteran was afforded a VA neurological 
examination.  She complained of chronic neck and shoulder 
girdle pain.  However, the veteran indicated that her 
symptoms were in a state of remission after intensive 
physiotherapy.  This treatment had resulted in some 
diminution of her headaches that apparently she associated 
with her neck and shoulder girdle pain.  The impressions were 
mild degenerative joint disease of the cervical spine, severe 
myofascial syndrome of the shoulder girdle and cervical 
spine, and right carpal tunnel syndrome.  This physician 
found that the veteran's major impairment was associated with 
her myofascial syndrome.  Her headaches were associated with 
this syndrome.  While the veteran was in a state of remission 
with the myofascial syndrome symptoms, the examiner felt that 
she was prone to recurrence with any minor provocation.  
During periods of exacerbation, the veteran's performance and 
endurance would be significantly reduced.  

Another VA ENT examination was provided to the veteran in 
September 1998.  She complained of recurrent headaches with 
considerable nasal discharge.  These problems were 
exacerbated by exposure to cutting grass and cats.  On 
examination, her ear canals and tympanic membranes were clear 
and intact, except for some very minimal cerumen in right 
ear.  The mouth, neck, oropharynx, and nasopharynx were all 
clear.  The hypopharynx and larynx were not visualized.  The 
examiner noted that CT scan in 1997 revealed minute 
thickening of the membranes in the sinuses.  He opined that:

I continue to feel that this [veteran] 
does not have sinusitis.  The issue may 
be whether this [veteran] has had 
recurrent acute sinusitis and I somewhat 
doubt that.  If a patient were to have 
recurrent acute sinusitis it is certainly 
conceivable that they would find 
accessory changes which are not present 
at this time.  It is my opinion that this 
patient does not have chronic sinusitis, 
nor do I think that she has recurrent 
acute sinusitis.  The symptoms that she 
relates to the sinuses are, in my 
opinion, not related to paranasal sinus 
disease.  The headaches and the facial 
pain that she describes are not typical 
of sinusitis and are not related to the 
paranasal sinuses.  The excessive 
discharge that she notices from the post 
nasal region and anteriorly is normal 
nasal mucus.  It is not sinusitis.  It is 
not pathologic.  It is a normal 
physiologic event.  Again, it is my 
opinion that this [veteran] does not have 
paranasal sinusitis.  

A private ENT examination was performed in December 1999.  
The veteran complained of recurrent sinus infections and 
persistent congestion that would last for four days at a 
time.  These infections would average once a month and would 
begin with pain in her forehead and behind her eyes, and 
result in yellow-green pus drainage.  Treatment with 
Augmentin would usually clear these symptoms.  She also had 
periods of a runny nose with nasopharynx drainage that was 
clear and copious.  Triggers for her sinus problems included 
her cat, cigarette smoke, food intolerances, and mold 
exposure at her place of employment.  On examination, both 
ears were normal, the nose was "quite open," oral cavity 
was benign, and nasopharynx had no increased adenopathy.  The 
impression was possible allergic rhinitis.  The examiner 
indicated that the veteran had the classic symptoms for this 
disorder, but the diagnosis should be confirmed by blood 
testing.  On the second page of this report (and what is an 
apparent addendum), testing was noted to reveal elevated 
(abnormal) levels of immunoglobin, and allergies to animals, 
dust, grass, and trees.  The final impression was allergic 
rhinitis with secondary sinus infections.  The physician 
recommended a course of immunotherapy to control her 
symptoms.  

A VA compensation examination was obtained by the RO in 
February 2000.  This physician apparently conducted a review 
of the medical evidence contained in the claims file to reach 
etiological opinions regarding the veteran's service-
connected disabilities and their symptomatology.  Based on 
the ENT examinations and radiological studies, the physician 
concluded that the veteran's sinus complaints were associated 
with allergic rhinitis secondary to sinus infections, a 
disability that was still ongoing.  The reviewer felt that 
the veteran's current sinus complaints were a continuation of 
her in-service problems.  This examiner identified the 
existence of four types of headaches.  One type was sinus 
headaches affecting the bilateral maxillary and frontal 
sinuses.  She had a significant sinus headache once a month, 
and a lesser type sinus headache once a week.  These 
headaches would last from 24 to 72 hours.  They were treated 
with aspirin, antihistamines, and the application of heat to 
her sinuses.  She reportedly would miss eight days of work 
every year when she stayed home during her significant sinus 
headaches.  Regarding the veteran's sinus problems, the 
examiner commented:

...the veteran does have headaches related 
to sinus problems.  One has to be a bit 
careful about stating whether these 
headaches are due to sinusitis or 
generalized sinus problems.  The veteran 
has infrequent sinusitis as manifested by 
thick, foul, purulent sinus and nasal 
mucus necessitating antibiotic treatment.  
The last of these occurred three years 
ago.  The veteran's headaches could 
certainly be related to sinusitis, but 
more specifically they are related to a 
sinus allergy condition.  Again, this 
could occur on a routine basis about once 
a week and on a more severe basis once a 
month.  Extrapolating those figures, one 
might estimate that she gets 
approximately 12 moderate to severe 
headaches a year related to her sinus 
condition.  Once again, this is not 
necessarily sinusitis.  She gets 
sinusitis (the infection) infrequently.

The examiner estimated that the veteran had an incapacitating 
sinus related headache of less than one a year, possibly one 
every several years.  She had "about 50+/-" non-
incapacitating headaches related to her sinus problems every 
year, with one non-incapacitating headaches every several 
years "because of actual sinus infection that I would call 
sinusitis."  All of these headaches were etiologically 
related to allergies, and not etiologically related to 
degenerative changes of the cervical spine.  This examiner 
estimated that the social and industrial impairment 
associated with the veteran's sinusitis and allergic rhinitis 
would be "mild at best." 

A VA outpatient record of early May 2000 noted the veteran's 
complaints of a headache for the past month.  She also 
complained of nasal congestion, non-productive cough, general 
malaise, post-nasal drip, and "subjective" fever and 
chills.  She denied symptoms of nausea, vomiting, diarrhea, 
photophobia, neurological deficits, or vision changes.  She 
acknowledged that her headache would respond to aspirin.  On 
examination, her tympanic membranes were clear.  There was 
bogy nasal mucosa and oropharynx was mildly erythematous.  
The assessment was headaches with a viral upper respiratory 
infection, probably exacerbated by depression.

She was again seen in late May 2000 with complaints of having 
headaches "deep into the temporal areas at the top of both 
ears" since February (2000?) and neck ache.  It was reported 
that since early May 2000, she had been treated with 
Augmentin for her sinus problems and indicated that her sinus 
congestion had improved.  On examination, there was no facial 
tenderness.  The right tympanic membrane was obscured by 
cerumen, and the left was normal.  External ear canals were 
normal and the pharynx was benign.  There was no erythema or 
exudates.  The assessments included chronic headaches.  While 
the veteran was initially treated for sinusitis, the examiner 
was not sure on this examination if this was the correct 
diagnosis.  Due to the veteran's history of testing positive 
for allergies, the physician felt the more appropriate 
treatment might be decongestants and antihistamines.  

A VA outpatient record of April 2001 noted the veteran's 
complaints of recent sinus pain and pressure/pain in her 
teeth.  She reported that use of Keflex and Zyrtec provided 
good relief of her sinus symptoms.  On examination, her ear 
canals were clear and tympanic membranes were intact.  There 
was no evidence of exudates in the throat.  The assessments 
included chronic sinusitis (with the veteran doing well on 
antibiotic course and Zyrtec).

In April 2003, the veteran was seen for an outpatient 
examination.  She denied any current symptoms of headaches, 
nasal drainage, post-nasal drip, sore throat, parasthesia, or 
neuropathy.  On examination, there was no nasal discharge and 
the oropharnyx was without erythema or lesions.

The veteran was afforded her last VA ENT examination in 
October 2003.  She noted a history of problems with post-
nasal drainage, headaches, and sinus infections since the 
mid-1970s.  However, in the past year, she had been able to 
keep these problems under control with allergy medication.  
She also noted that in the past year she has not required the 
use of antibiotics for any sinus infection.  The veteran 
currently complained of frontal headaches, with occasional 
retro-orbital pain.  She denied any visual changes.  She also 
complained of post-nasal drainage that was at times purulent.  
On examination, the nares were patent (open), and nasal 
cavities and osteomeatal complexes were clear.  The mucosa 
was pink with no edema or erythema.  There were no masses or 
lesions seen in the nasal cavity or nasopharnyx.  There was 
no rhinorrhea or post-nasal drainage.  There was some 
deviation in the nasal septum, but airflow appeared to be 
adequate.  There was no evidence of osteomylitis.  The 
impression was a history of allergic rhinitis with chronic 
sinusitis.  The examiner commented that current examination 
was negative for any findings of acute or chronic 
rhinosinusitis.  The examiner noted the veteran "does not 
have constant symptoms, such as headaches, pain, or 
discharge, but states that when she does not take her 
[allergy] medication, these symptoms occur."

The veteran's sinusitis is currently rated 30 percent 
disabling effective from April 25, 1994.  This disorder was 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.97, Diagnostic Code 6510.  As discussed above, 
the regulations evaluating the veteran's respiratory disease 
were changed effective on October 7, 1996, during the 
pendency of this appeal.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  As 
discussed below, the medical evidence obtained since 1994 
does not provide any basis for the award of an increased 
evaluation under either the old or new rating criteria at any 
time during the appeal period. 

The veteran has contended that the severity of her sinusitis 
(or service-connected sinus disease/allergic rhinitis, 
however it may be characterized) has interfered with her 
industrial adaptability to a greater degree than reflected in 
the current 30 percent evaluation.  She testified in March 
1995, that her sinus disease, cervical spine disorder, or 
both, had resulted in very frequent incapacitating headaches.  
These headaches would prevent her from functioning, cause 
temporary memory loss, inability to focus or concentrate, and 
result in vision changes.  During these episodes, she claimed 
she felt detached from everything, could not work, and was 
forced to stay home.  The incapacitating headaches would last 
from three to four days, and then lessen in intensity, but 
not totally resolve for up to six weeks.  These headaches 
would happen at any time and were precipitated by sinus or 
neck pain.  She testified that she suffered with frequent 
sinus infections with nasal/sinus drainage that were treated 
with antibiotics, pain medication, and holistic measures.  In 
her substantive appeal of September 1994, the veteran claimed 
that she had frequent and severe sinus headaches that 
prevented her from doing any type of activity.  These 
headaches would leave her physically incapacitated, unable to 
drive, work, exercise, or remember things.  These headaches 
reportedly lasted several days at a time.  

The veteran is competent to present lay evidence on injury 
and symptomatology.  However, only qualified medical 
professionals are competent to provide evidence on diagnosis 
and etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical opinion 
would also be required to show what symptomatology is 
associated with the service-connected disability and what is 
the result of nonservice-connected disorders.

The old rating criteria for rating sinusitis at Codes 6510 
through 6514 requires post-operative ("following radical 
operation") residuals to include chronic osteomyelitis with 
repeated curettage, or severe symptoms after repeated 
operations, for a 50 percent evaluation to be assigned.   The 
new criteria at Codes 6510 through 6514 are virtually similar 
for a 50 percent evaluation.  This criteria requires chronic 
osteomylitis following radical surgery; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinuses, and purulent discharge or crusting 
after repeated surgeries.  

There is no medical evidence that the veteran has ever 
undergone a "radical operation" on her sinuses.  Since 
1994, she has not undergone any type of operation for her 
sinus or allergy disorder.  The last ENT examiner of October 
2003 has clearly ruled out the existence of any osteomylitis.  
The record is clear that the veteran does suffer with 
headaches, pain, and discharge associated with her sinuses 
and allergies.  Prior to 2003, the symptoms of facial pain 
and discharge appeared infrequent based on the findings of 
periodic examinations.  Abnormalities were only noted on ENT 
examinations of April 1994, January 1996, February 1997, June 
1997, and early May 2000.  This is in contrast to the 
overwhelming majority of ENT examinations since 1994 that 
found no evidence of sinusitis symptomatology (Examinations 
conducted in February 1994, April 1994, July 1994, September 
1994, April 1995, September 1997, September 1998, December 
1999, late May 2000, April 2001, April 2003, and October 
2003).  These objective abnormalities appear to clear up 
relatively soon after treatment, usually with the application 
of antibiotics.  This was shown in the outpatient records of 
May 2000 that early in the month found boggy nasal mucosa and 
mildly erythematous oropharynx.  However, by late May 2000 
these abnormalities had completely cleared with the use of 
Augmentin.  

The veteran's primary complaint with her sinus disorder is 
repeated severe headaches.  However, the medical opinions of 
record have associated these headaches with multiple sources 
besides her sinus/allergy disorder.  The February 2000 
examiner, after a thorough review of the medical evidence, 
determined that the veteran suffered a mild ("lesser") 
sinus headache once a week and moderate to severe sinus 
headaches once a month.  While the veteran reportedly stayed 
home from work approximately eight days a year due to sinus 
headaches, the examiner found that she did not suffer a truly 
incapacitating sinus headache but once a year.  This examiner 
(and others) has attributed the rest of her headaches to 
other sources.

The Board finds that the level of symptomatology shown by the 
objective medical evidence does not indicate the existence of 
chronic severe symptoms of a sinus/allergy disorder or that 
these symptoms are near constant in nature.  This finding is 
supported by the VA ENT opinions of September 1997 and 
September 1998 that questioned the existence of actual 
sinusitis.  In addition, after allergy testing of December 
1999 revealed that such allergies existed for which the 
veteran was then treated; her sinus symptoms underwent a 
significant improvement.  The December 1999 examiner found 
the veteran's disease was allergic rhinitis with secondary 
sinus infections.  The February 2000 VA examiner concurred 
with this opinion and felt that the primary problem was 
allergies that resulted in infrequent attacks of sinusitis.  
This examiner found that the last actual acute episode of 
sinusitis had happened three years before.  The veteran 
herself acknowledged in October 2003 that treatment of her 
allergies had significantly improved her sinus/nasal 
symptoms.  The latest ENT examiner of October 2003 appears to 
concur with these later findings by diagnosing a "history 
of" allergic rhinitis with chronic sinusitis.  He opined 
that the veteran did not currently have rhinosinusitis and 
that constant symptoms of this disorder did not exist.  Based 
on this medical evidence, the Board finds that the veteran's 
current level of sinus/allergy disability more approximates 
both the old and new criteria under Code 6510-14 of a 30 
percent evaluation ("frequently incapacitating 
recurrences"; "three or more incapacitating episodes") 
and, therefore, a higher 50 percent evaluation under this 
criteria is not authorized.

Related respiratory rating criteria under the old 38 C.F.R. 
§ 4.97 (diseases of the nose and throat) also do not support 
a higher evaluation.  There is no medical evidence of massive 
crusting or marked ozena and anosmia present with the 
veteran.  Thus, a higher 50 percent evaluation under Code 
6501 for rhinitis cannot be awarded.  The veteran has not 
received any medical diagnosis or opinion that her service-
connected sinus/allergy disorder has resulted in tuberculous 
laryngitis, laryngectomy, aphonia, or stenosis of the larynx; 
therefore, evaluations under Codes 6515, 6518, 6519, and 6520 
are not warranted.  As an evaluation in excess of 30 percent 
disabling is not authorized under Codes 6502, 6504, and 6516, 
these criteria are not for consideration.

Turning to the new respiratory criteria, the diagnostic codes 
rating disease of the nose and throat also do not support a 
higher evaluation.  An evaluation of 30 percent disabling is 
all that is allowed under Code 6522 for allergic/vasomotor 
rhinitis, thus, this criteria does not offer an increased 
rating.  As the veteran's service-connected allergy disorder 
has not been diagnosed as bacterial or granulomatous 
rhinitis, the criteria at Codes 6523 and 6524 are not for 
application.  As Codes 6502, 6504, and 6516 do not allow an 
evaluation in excess of 30 percent disabling, this criteria 
is not for consideration.  As previously noted, the veteran 
has not been diagnosed with tuberculous laryngitis, 
laryngectomy, aphonia, stenosis of the larynx, or an injury 
to the pharynx; and evaluations under new Codes 6515, 6518, 
6519, 6520, 6521 are not warranted.

Evaluating the headache symptoms by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 for migraine headaches, a 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.20 (When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury.)  The 
evidence is clear that the veteran has been forced to retire 
from her employment with the U. S. Postal Service.  However, 
due to the veteran's lack of cooperation, there is 
insufficient evidence to determine what disability (or the 
portions attributed to different disabilities) that the U. S. 
Postal Service found warranted her medical retirement.  Based 
on the reported histories in the treatment records and 
examinations, it appears that the primary reason she was not 
able to perform her duties was due to her myofascial syndrome 
and to a lesser extent her psychiatric disability.  This is 
supported by the February 2000 examiner's opinion that the 
headaches attributed to the veteran's sinuses only resulted 
in a mild impairment of her industrial and functional 
ability.  He also found that the sinus/allergy disorder only 
produced a moderate to severe, yet non-incapacitating 
headache once a month.  He opined that a sinus headache would 
only produce an incapacitating episode, at the most, once a 
year.  Based on this medical evidence, the Board finds that 
the veteran's sinus headaches have not produced very frequent 
and prolonged attacks causing a severe economic 
inadaptability.  Thus, a higher evaluation is not authorized 
under Code 8100.  To the extent that the veteran is 
requesting a separate rating for headaches, this would be 
pyramiding, as diagnostic code 6510 specifically contemplates 
headaches and these were considered in the assignment of the 
current 30 percent rating under that code.  See 38 C.F.R. 
§ 4.14.

The veteran is entitled to consideration of staged ratings 
for the lengthy period during which this case has been in 
appellant status.  However, the preponderance of the medical 
evidence indicates that the veteran's sinus/allergy disorder 
has not undergone any significant increase beyond the 
criteria authorizing a 30 percent evaluation for sinusitis.  
In fact, both the medical and lay evidence obtained since the 
veteran's diagnosis and treatment for allergies in December 
1999 has indicated that this related symptomatology has 
undergone a significant improvement.  This improvement was 
confirmed by the ENT opinion obtained in October 2003.   
Therefore, the Board finds that staged ratings are not 
warranted in the current case.  


Increased Evaluation for Degenerative Changes to the Cervical 
Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

On VA compensation examination in September 1994, the veteran 
complained of headaches resulting from multiple sources, to 
include her cervical spine disability.  She claimed that her 
neck pain would radiate to the top of her head.  This type of 
headache would last from six to eight weeks and was 
associated with photophobia and nausea.  Examination of her 
neck found normal range of motion in all directions.  There 
was no paravertebral muscle tenderness or spasm.  The 
impression was frequent headaches of unclear etiology.  
However, the examiner opined that her headaches were of 
multiple sources, the most long lasting and bothersome were 
related to her chronic neck pain.  

The veteran was given a VA orthopedic examination in April 
1995.  In the past two years she had three or four episodes 
of severe headaches beginning in the right frontal region and 
extending back to involve her entire head and eventually 
going back down her spine with a stiff neck down into her 
lower spine.  The veteran was unable to identify any injury 
to her cervical spine and she claimed that she did not 
ordinarily have neck pain.  On examination, there was limited 
range of motion in the neck to about 90 degrees flexion and 
mildly limited rotation to the left.  Lateral bending was 
normal, but evidenced some discomfort.  There was no 
demonstrated abnormality with the cranial nerves except for 
slightly reduced facial sensation on the left, which the 
examiner found not significant.  There was no abnormality 
with motor sensation or reflexes.  Cervical spine X-ray 
revealed some hypertrophic arthritic change at the C5-C6 and 
C6-C7 levels with posterior and anterior osteophytic ridging.  
There was also some narrowing of the disc space at the C6-C7 
level.  There was a little straightening of the cervical 
lordosis.  The impression was frontal maxillary ethmoid and 
probably sphenoid sinus thickening of mucosa with polypoid 
change, which the examiner felt underlie the veteran's 
history of recurrent headaches.  The examiner also felt that 
the veteran's headaches could be related to a meningeal 
reaction.  He did not feel that the veteran's cervical spine 
disability was contributing to the veteran's headaches.

In an apparent addendum to this compensation examination, 
prepared in May 1995, range of motion studies were conducted 
on the veteran's cervical spine.  She had forward flexion to 
20 degrees, backward extension to 40 degrees, right and left 
lateral flexion to 15 degrees, right rotation to 50 degrees 
and left rotation to 40 degrees.  A VA cervical spine 
magnetic resonance image (MRI) of October 1995 found minor 
disc bulging and ridging at the C3-C4 level; mild disc 
bulging and ridging and a tiny focal disc herniation at the 
C4-C5 level; mild disc bulging and ridging, mild to moderate 
bilateral uncinate and facet hypertrophy, mild facet 
degenerative changes, mild encroachment of the right recess, 
and mild to moderate narrowing of the right foramen at the 
C5-C6 level; and, mild disc bulging and bony ridging, 
moderate right sided uncinate hypertrophy with mild left 
uncinate hypertrophy, and moderate right foraminal narrowing 
at the C6-C7 level.

Private occupational therapy examinations were conducted in 
July and August 1995.  However, these examinations contained 
no complaints, findings, or diagnoses regarding the veteran's 
cervical spine.

A private cervical spine X-ray taken in August 1995 noted 
between the C5 and C7 vertebra existed degenerative changes 
associated with osteophytes causing minimal narrowing of the 
foramina.  Private outpatient records dated in September and 
October 1995 noted the veteran's complaints of pain and 
weakness in her neck and upper extremities.  Examination 
revealed bilateral atrophy in the biceps, triceps, and 
forearms.  There was grip strength weakness and hyper-
reflexia in the right upper extremity related to the C6 nerve 
root.  The assessment was "concern for a cervical 
radiculopathy."  An outpatient record of late October 1995 
noted cervical MRI findings of encroachment at the C6 nerve 
root.  The assessment was C6 radiculopathy.  By mid-November 
1995, the veteran reported that she felt 50 percent better 
after discontinuing repetitive use of her arms.  However, she 
continued to have intermittent symptoms.  On examination, 
compression of the cervical spine reproduced pain.  There was 
some relative atrophy in the triceps due to disuse.  The 
assessment was neck, shoulder, and arm pain due to rapid, 
repetitive use with underlying osteoarthritis.  In late 
November 1995, she complained of intermittent upper extremity 
pain.  On examination, she had full range of motion and her 
grip strength was good.  In January 1996, the veteran claimed 
that her neck and arm symptoms were 70 percent better after 
discontinuing sudden and repetitive motions.  On examination, 
there was no cervical tenderness, range of motion was 
"good", grip strength was intact, and cervical compression 
did not cause pain.  There continued to be some bilateral arm 
pain.

A private neurological consultation of November 1995 noted 
complaints of discomfort and paresthesias in the right arm 
associated with repetitive movements.  On examination, her 
cranial nerves were unremarkable.  She was reported to have 
guarded her neck posture during examination.  There was full 
strength in all muscle groups and reflexes were present.  No 
loss of sensation was found during testing.  Cervical spine 
MRI taken in October 1995 revealed mild changes to the neural 
foramen at the mid-cervical levels with no evidence of 
herniation or significant neural encroachment or compression.  
The neurologist considered the findings of this MRI 
"relatively normal for her age."  The impressions noted:

[The veteran's discomfort] is not of a 
clear radicular pattern.  She does not 
have a functional deficit on examination 
today, and for the most part; her studies 
are unremarkable for findings in the 
cervical area that would be considered a 
cause for her radicular discomfort.

A private orthopedic examination of December 1995 reported 
that the veteran had begun during the previous summer to 
develop neck pain that radiated into her arms.  She worked 
for the U. S. Postal Service and her job required sticking 
mail in boxes in a repetitive motion all day long.  Cervical 
spine X-ray and MRI revealed the presence of lateral 
epicondylitis and cervical spondylosis.  These studies had 
found quite marked narrowing at the C5-C6 level and to a 
lesser extent at the C6-C7 level, with some narrowing of the 
neural foramina at the C5-C6 level on the right side.  The 
MRI did not demonstrate any significant nerve root 
impingement.  She had changed her position at work and 
currently spent most of her time answering the telephone.  
This change in duty had made a significant difference in her 
situation and she was able to keep her pain under control.  
Physical examination showed full range of motion in the neck.  
There were no neurological deficits.  However, pain around 
the rhomboids and trapezius muscles suggested some nerve root 
impingement.  The assessment was cervical spondylitis with 
intermittent nerve root impingement.  The examiner felt that 
the onset of the veteran's complaints was due to the 
repetitive nature of her job, and as long as she did not have 
to repeat this repetitive motion she would function fairly 
well.  

The veteran was given a VA orthopedic consultation in April 
1996.  She reported a history of neck and arm pain similar to 
that noted in the 1995 and 1996 private outpatient records.  
Since discontinuing her repetitive work and receiving 
physical therapy, she reported that her symptoms had 
significantly improved.  He current complaints included 
mobility impeded by upper body discomfort and some neck pain 
that had not improved.  On examination, there was normal 
range of motion in the neck.  However, she developed 
discomfort in her neck during rotation that persisted 
throughout the examination.  This discomfort did not 
significantly reduce her range of motion.  There was some 
tenderness in the muscles of the right shoulder, but no 
obvious atrophy was present in the arm.  Muscle testing was 
essentially normal, except for slightly reduced effort in the 
right arm due to discomfort, very faint weakness in the right 
triceps, and a little bit of sensory loss over the dorsum of 
the right forearm.  Adson test (compression) was negative.  
The examiner felt that these symptoms were not truly 
radicular or neurological in nature, but multifactorial with 
possibly some tendonitis symptoms related to overuse 
syndrome.  He felt that the arthritic changes at the C6-C7 
level did produce genuine neck pain.  

The veteran was given a VA orthopedic examination in May 
1996.  She complained of posterior neck pain and upper 
extremity pain and weakness.  The veteran indicated that the 
level of pain was from mild to moderate in intensity.  She 
took prescribed medication to help alleviate her pain and was 
receiving physical therapy through a worker's compensation 
program.  On examination, the veteran appeared to be 
fatigued, but not in distress.  Mild palpation of the neck 
caused tenderness over the lower cervical spine.  She had 
full forward flexion and backward extension of the neck, but 
this movement caused pain in the lower neck.  Lateral 
rotation caused a grinding feeling in the right side of the 
neck.  Rotation and lateral bending caused pain to radiate 
into her arms.  There was no measurable muscle atrophy 
present and muscle strength was equal in both upper 
extremities.  Reflexes were present except for the brachial 
radialis reflex.  The impression was cervical disc disease.  
It was noted that the veteran was beginning to improve after 
a severe flare-up in the previous year, but remained 
symptomatic and could not return to her employment.  

Another VA orthopedic examination was given to the veteran in 
December 1996.  She complained of headaches, which she felt 
were caused by her sinus disease and cervical spine 
arthritis.  The veteran noted that she continued to have 
recurring attacks of pain in her neck and upper extremities.  
She claimed that her right arm would become totally numb 
during the night, but would work out this numbness with 
morning activity.  Examination revealed full range of motion 
in the neck.  There was some spasticity and tenderness along 
the levator scapulae muscle area (which appeared to be 
hyperatrophied) and tenderness along the right lateral 
epicondyle and the long head of the biceps.  The rhomboids 
muscle appeared to be tight.  There were no motor or sensory 
deficits and deep tendon reflexes were not remarkable.  X-ray 
of neck revealed some spurring at the C5-C6 level and 
uncinate hypertrophy at the C6-C7 level.  The impression was 
chronic recurrent myofascial syndrome involving the dominant 
right arm, shoulder girdle, and neck; and mild degenerative 
joint disease of the cervical spine at C5-C6 and C6-C7 
levels.  The examiner commented that there was no evidence of 
neurological deficits or radicular symptoms.  He felt that 
the veteran's biggest problem was her myofascial syndrome 
that resulted in occasional attacks of subdeltoid bursitis, 
tendonitis, and myositis; aggravated by a tendency towards 
bilateral shoulder impingement syndrome.  

VA outpatient records dated from April 1994 to June 1997 
noted occasional treatment for sinus, cervical spine, and 
headache complaints.  In April 1994, the veteran complained 
of having headaches for years.  These headaches received 
temporary relief with the use of antibiotics.  She was noted 
to describe diffuse headaches with retro-orbital features.  
On examination, there was no neurological deficit.  The 
assessment was headaches of a questionable etiology.  In May 
1995, the veteran complained of neck and shoulder pain that 
had existed for weeks.  She also noted that her fingers were 
numb.  On examination, there was no sinus tenderness, but 
multiple joints and muscles were sore.  The assessment was 
questionable generalized inflammatory process.  In September 
1995, the veteran claimed that she was unable to function and 
sleep due to headaches, neck, and arm pain.

Private outpatient records dated from January 1996 to June 
1997 noted repeated complaints of neck and upper extremity 
pain and weakness.  The assessments usually noted cervical 
spondylitis and repetitive motion injury to the upper 
extremities.  The veteran's symptoms appeared to improve when 
away from work requiring repetitive motion and worsen when 
reinjured from such work or activity.  Outpatient examination 
in September 1996 noted restricted range of motion in the 
neck limited by abduction to the right of 20 degrees and 
external rotation to the right of 30 degrees.  In November 
1996, the veteran had "extremely limited" range of motion 
in the neck with tenderness in the C7/C6 vertebra region.  In 
June 1997, her grip strength was intact, but had "drop" arm 
symptoms.  Her neck had "adequate" range of motion with a 
"little bit" of tenderness to palpation.  

The veteran was given a VA orthopedic examination in October 
1997.  She complained of having severe headaches several 
times a year that last many days.  The veteran also suffered 
with less intense, intermittent headaches.  She claimed that 
her headaches alternated between the front of her head, back 
of her neck, and circumferential (including the temples).  
Precipitating factors appeared to be absent and the headaches 
were not otherwise localized.  It was reported that the 
veteran worked for the U. S. Postal Service in job that 
required her to crane her neck and perform repetitive 
motions.  On examination, range of motion in the neck was 100 
degrees for combined forward flexion and backward extension 
("accompanied by various complaints of discomfort and 
gyrations of her neck"), slightly reduced left rotation, 
"essentially" normal right rotation, and "fairly" normal 
lateral motion (which produced "some symptoms" of neck 
pain).  Neck motion did not aggravate her headache or produce 
right arm symptoms.  There was no weakness or atrophy in any 
major muscle groups.  Her tendon reflexes were "good" in 
the biceps, but barely perceptible in the triceps.  Sensation 
was normal except for the upper left arm (which the veteran 
attributed to a prior mastectomy) and right little finger 
(which the examiner noted was of questionable etiology).  The 
rest of the examination was reported to be normal.  Based on 
the examination findings and review of the veteran's prior 
MRIs, the examiner opined:

Although she had neck pain and some 
pathology..., there is no connection 
between [her] headaches and her right arm 
symptoms...there may be some occasional 
headache brought on because of neck 
muscle stiffness...I do not think there is 
any connection between her headaches and 
the service-connected sinus disease.  

In September 1997, the veteran was afforded a VA neurological 
examination.  She complained of chronic neck and shoulder 
girdle pain.  However, the veteran indicated that her 
symptoms were in a state of remission after intensive 
physiotherapy.  This treatment had resulted in some 
diminution of her headaches that apparently she associated 
with her neck and shoulder girdle pain.  On examination, the 
neck had full range of motion, except for backward extension 
which was diminished by 15 degrees.  There was no visible 
muscle atrophy, but several trigger points were found in the 
shoulder girdle and upper extremities.  Motor function was 
found to be normal.  The only sensory deficit was in the 
right long finger and palm, which the examiner attributed to 
median nerve root involvement.  The examiner reviewed a 
recent cervical spine MRI that was interpreted to show some 
spondylitic change on the right side at the C6-C7 level and 
some osteophytic spurs in the mid portion of the spine.  No 
evidence was found of any foraminal occlusion or encroachment 
of the any significant degree.  The impressions were mild 
degenerative joint disease of the cervical spine, severe 
myofascial syndrome of the shoulder girdle and cervical 
spine, and right carpal tunnel syndrome.  This examiner 
commented that all neurological deficits found on examination 
were associated with the right carpal tunnel syndrome.  This 
physician found that the veteran's major impairment was 
associated with her myofascial syndrome.  Her headaches were 
associated with this syndrome.  While the veteran was in a 
state of remission with the myofascial syndrome symptoms, the 
examiner felt that she was prone to recurrence with any minor 
provocation.  During periods of exacerbation, the veteran's 
performance and endurance would be significantly reduced.  
This examiner commented that a nerve conduction study would 
be useful in determining the etiology of the veteran's 
complaints.  She was scheduled for such a study in October 
1997, but failed to report for this study.

A VA orthopedic examination was given to the veteran in 
September 1998.  This examination noted similar history and 
complaints to that reported in the September 1997 
examination.  The veteran acknowledged that she continued to 
be in remission regarding her shoulder girdle and arm 
symptoms.  On examination, there was full range of motion in 
the neck except for the backward extension, which was 
diminished by 10 degrees.  There was no visible muscle 
atrophy, however, there were multiple trigger points found in 
the shoulder girdle area.  Pressure on these trigger points 
was said to recreate headaches.  Some upper extremity muscles 
were found to be either tender or spastic.  However, there 
was normal motor and sensory function.  Reflexes were equal 
and brisk.  The impressions were mild degenerative joint 
disease of the cervical spine, myofascial syndrome of the 
shoulder girdle and cervical spine (in a state of remission), 
and minimal right carpal tunnel syndrome.  The examiner 
commented that there were no neurological deficits on 
examination.  It was this examiner's opinion that the 
veteran's present difficulties were due to a "common 
denominator" of myofascial syndrome rather than the 
degenerative joint disease of the neck.  

A VA ENT examination was provided to the veteran in September 
1998.  After an examination and review of the medical 
evidence, this ENT physician determined that the veteran did 
not currently suffer with sinusitis.  He also felt that her 
headaches were not related to a sinus disease, as the 
described headaches and facial pain are not typical for 
sinusitis.  

A VA compensation examination was obtained by the RO in 
February 2000.  This physician apparently conducted a review 
of the medical evidence contained in the claims file to reach 
etiological opinions regarding the veteran's service-
connected disabilities and their symptomatology.  This 
examiner identified the existence of four types of headaches.  
The type of headache identified with the cervical spine 
disorder was a classic muscle contraction type.  The veteran 
would experience about three of these a month which would 
last for 24 hours.  They appeared to be related to her work, 
since they usually started when she was at work.  She treated 
these headaches with heat, neck exercises, and aspirin.  She 
did not miss any work due to this type of headache.  
Regarding the muscle contraction headaches, the examiner 
determined that the veteran experienced three of these a 
month, or about 35-40 "muscle contraction neck-related 
headaches a year."  This examiner also determined that the 
veteran's carpal tunnel injury was the result of overuse 
syndrome/repetitive motion injury from her post-service 
employment.  

The veteran was given a VA outpatient examination in July 
2000.  She provided the examiner with documentation of her 
past medical treatment and the examiner noted these records 
in detail to include findings for her cervical spine 
disability.  Her current complaint was intermittent hand 
pain.  On examination, the veteran had pain at many different 
areas in her upper extremities and neck.  She would jump and 
wince with light palpation on these different areas.  On 
initial testing, the veteran appeared to have weak right grip 
strength, but on later retesting seemed to be normal in both 
hands.  There was no muscle wasting in the upper extremities, 
and muscle strength and reflexes were normal.  The 
assessments included cervical radiculopathy versus carpal 
tunnel syndrome.  However, based on physical examination, 
this physician did not think she suffered with any 
significant carpal tunnel syndrome.  

A VA outpatient record of April 2001 noted the veteran's 
complaints of recent sinus pain and pressure/pain in her 
teeth.  On examination, there was no joint deformity and full 
range of motion in all joints.  The spine was flexible with 
no kyphosis.  There was point tenderness at significant 
fibromyalgia trigger points.  There were no neurological 
deficits found.  The assessments included fibromyalgia.

The veteran's degenerative changes to the cervical spine were 
evaluated under the VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Codes 5003 and 5290, effective from April 
25, 1994 to October 1, 2001.  As noted above, service 
connection for this disability was severed effective October 
1, 2001.  Therefore, only the evidence from this period and 
the law and regulations effective during this period will be 
used in the evaluation of the disability.  Changes to the 
rating criteria for evaluating disabilities of the spine that 
became effective after October 1, 2001 will not be considered 
in this appeal.  

The Board notes the veteran's testimony taken at the hearing 
on appeal in March 1995, which was described in the preceding 
section of this decision.  In addition, the veteran asserted 
in September 1994 that she experienced episodes of neck pain 
that would take up to three days to subside.  In January 
1996, she argued that the medical evidence showed her upper 
body/extremity problems were related to her cervical spine 
vertebra putting pressure on her nerve roots.  As previously 
noted, only qualified medical professionals are competent to 
provide evidence on diagnosis and etiology of a disease or 
disability.  Competent medical opinion would also be required 
to show what symptomatology is associated with the service-
connected disability and what is the result of nonservice-
connected disorders.  See Espiritu, supra.

Regarding the evaluation of the veteran's cervical spine 
disability, the medical records report periodic severe 
functional limitation with cervical spine/neck, upper back, 
and upper extremities since 1994.  Radiological evidence does 
indicate the existence of degenerative changes (spondylosis), 
mild disc bulging/ridging, mild to moderate disc space 
narrowing, and a "tiny" disc herniation at the C4-C5 level.  
However, medical opinions have differed regarding whether 
actual radicular symptoms exist, even among examiners 
reviewing the same radiological evidence.  

The private outpatient records first noted severe symptoms in 
October 1995 that the examiner associated with radiculopathy 
and indicated the MRI of October 1995 had shown nerve root 
encroachment.  However, one month later this physician 
associated the veteran's symptoms with repetitive injury from 
a post-service job.  By January 1996, this physician 
indicated that compression of the cervical spine no longer 
caused pain.  The private neurologist of November 1995 found 
no evidence in the October 1995 MRI to show herniation or 
neural encroachment and even opined that the MRI findings 
were normal for a person of the veteran's age.  This 
neurologist concluded that there was no evidence of radicular 
pathology.  Apparently a private orthopedist in November 1995 
agreed with the neurologist interpretation of the MRI, 
however, this physician then inconsistently diagnosed 
intermittent nerve root impingement.  The December 1996 
examiner found that the impingement syndrome was not related 
to the cervical spine, but instead related to the shoulders 
(i.e. bursitis, tendonitis, myositis).

The VA records indicate only two examiners that diagnosed a 
radicular pathology.  A May 1996 VA examiner indicated that 
the veteran's severe symptoms of the mid-1990s were due to 
cervical disc disease, and an outpatient examiner of July 
2000 noted the existence of cervical radiculopathy based on a 
flare-up of the veteran's reported symptoms.  However, the 
majority of the VA examiners have found no or little 
relationship between the veteran's cervical spine disability 
and her severe neck, shoulder, and arm symptoms.  VA 
examiners, many of whom had reviewed the medical history and 
radiological evidence, of April 1995, April 1996, December 
1996, September 1997, September 1998, and April 2001; found 
little to no relationship between the reported symptoms and 
the cervical spine disability.  While the September 1997 
examiner did note some relationship, the cervical spine 
contribution was noted to be mild while the myofascial 
syndrome was found to be severe or the major contributor to 
functional impairment.  

A review of the medical opinions indicates that four of the 
examiners attributed the severe neck, shoulder, and arm 
functional loss to the cervical spine disease, while seven 
attributed it to nonservice-connected origin (primarily 
myofascial syndrome).  On remand, the Board sought a 
comprehensive review and medical opinion to resolve this 
issue.  This review was conducted by the examiner of February 
2000.  This examiner appears to conclude that the veteran's 
severe symptoms from the mid-1990s were related to overuse 
syndrome/repetitive motion injury from a post-service 
employment.  Thus, the physician that conducted the most 
comprehensive review of the medical history did not associate 
the severe symptoms with the cervical spine disease.

Based on a review of the above medical opinions, the Board 
finds that the preponderance of the medical evidence is 
against a finding that the veteran's reported severe neck, 
shoulder, and arm pain with some neurological deficits is 
related to her service-connected cervical spine disability.  
That is, the majority of these opinions have associated these 
symptoms with myofascial syndrome incurred as a result of 
repetitive injury from a post-service job.  This conclusion 
is supported by the veteran's outpatient treatment records 
and her own admissions during later compensation 
examinations.  The treatment records clearly show significant 
improvement with physical therapy and discontinuance of the 
repetitive work.  By examination of September 1997, the 
veteran acknowledged that these severe symptoms were in 
remission.  Subsequent episodes of extremity pain appear to 
be exacerbations of the myofascial syndrome based on reported 
increased physical activity of the veteran, this is in 
keeping with the physician's opinion of September 1997 that 
noted such activity would cause the myofascial syndrome to 
flare-up.  

The VA examiner of September 1997 found that the cervical 
spine disability was only mild in degree.  This finding is 
supported by the preponderance of the medical evidence, as 
discussed above.  Such mild radicular pathology would not 
warrant an evaluation in excess of 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome.  As the preponderance of the medical evidence 
does not support a finding of a moderate level of 
intervertebral disc syndrome with intermittent attacks, a 20 
percent evaluation under this Code is not authorized.

The Board also finds, based on this medical evidence, that an 
evaluation under the diagnostic criteria at 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 through 8519 is not 
warranted.  As symptoms associated with the shoulder and 
upper extremities is due to nonservice-connected myofascial 
syndrome and not due to radiculopathy from the cervical 
spine, there is no basis for a compensable rating under the 
neurological disability criteria.  See also 38 C.F.R. 
§§ 4.123, 4.124, Diagnostic Codes 8620 (neuritis) and 8720 
(neuralgia).  In addition, muscle atrophy was noted on many 
examinations during the mid-1990s.  More recent examinations 
have reported such atrophy no longer exists, and apparently 
resolved with treatment of the myofascial syndrome and 
discontinuance of repetitive type work.  The preponderance of 
the medical opinions have associated the shoulder and upper 
extremity abnormalities with the myofascial syndrome.  
Therefore, consideration of diagnostic criteria at 38 C.F.R. 
§ 4.73 evaluating muscle injury/disability is not warranted 
in the current case.

Turning to the range of motion in the neck, the medical 
evidence shows findings ranging from extreme limitation 
(examinations in May 1995 and November 1996) to unrestricted 
full range of motion (examinations in September 1994, 
November 1995, January 1996, April 1996, May 1996, and 
December 1996).  However, as noted above, the preponderance 
of the medical opinions have associated this limitation with 
the veteran's myofascial syndrome and not the service-
connected degenerative changes.  VA compensation examinations 
in September 1997 and September 1998 were obtained after the 
veteran's myofascial syndrome had gone in remission and, 
therefore, provide evidence of the limitation of motion in 
the cervical spine primarily due to the degenerative changes.  
These examinations reported full range of motion, except for 
limited backward extension.  At its worst, this extension was 
less 15 degrees from normal.  This evidence shows normal 
range of motion in the neck, except for a moderate degree of 
backward extension.  Such a loss of extension could only be 
viewed as an overall slight limitation of motion in the 
cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Without an overall moderate degree of limitation, affecting 
all movement in the neck, a 20 percent evaluation under Code 
5290 is not authorized.

Many of the examinations that noted full range of motion in 
the neck, still reported discomfort or pain with movement of 
the neck.  However, these findings appear to be during the 
veteran's severe exacerbation of her myofascial syndrome.  
Regardless of the source of the pain, on eight occasions 
(September 1994, April 1995, November 1995, January 1996, 
April 1996, may 1996, October 1996, and December 1996) during 
the worst of the reported symptoms the veteran still had 
either full range of motion or only slight limitation.  On 
only two occasions (May 1995 and November 1996) was there any 
significant limitation found with the neck.  Based on this 
medical evidence, the Board finds that even if the limitation 
in the neck prior to September 1997 was attributed to the 
degenerative changes it had only resulted in a slight 
limitation of motion.  There were only two episodes in a two 
to three year period between 1994 and 1997 when significant 
limitation was found while the majority of the testing 
revealed that even with exacerbation of pain the veteran 
still only had slight limitation of the motion in her neck.  
Thus, even considering the principles of 38 C.F.R. § 4.40, 
4.45, and 4.59, the medical evidence does not support an 
evaluation in excess of 10 percent for slight limitation of 
motion in the neck.

An analogous evaluation is also not warranted under Code 5295 
for a lumbosacral (muscle) strain.  See 38 C.F.R. § 4.20.  
Radiological evidence has associated osteo-arthritic changes 
and disc space narrowing to the cervical spine disability.  
However, the veteran's severe muscular symptomatology has 
been associated with the nonservice-connected myofascial 
syndrome, thus any significant tenderness, muscle spasm, 
marked limitation in forward bending, or loss of lateral 
motion has not been associated by the preponderance of the 
medical evidence with the degenerative changes of the 
cervical spine.  The Board finds that the preponderance of 
the medical evidence does not support a higher evaluation 
under Code 5295.

A 20 percent evaluation is not warranted under the diagnostic 
criteria at Code 5003.  Under this criteria, when 
radiological evidence reveals the involvement of degenerative 
arthritis in two or more major joints or two or more minor 
joint groups, and occasional incapacitating exacerbations 
exist, than a 20 percent evaluation is to be given.  In this 
case, only the cervical spine is involved which would consist 
of one minor joint group.  In addition, the incapacitating 
exacerbations noted in the 1990s have been attributed to a 
myofascial syndrome, not degenerative changes to the cervical 
spine.  Therefore, Code 5003 does not authorize a higher 
evaluation in the current case.

The radiological evidence has not indicated the existence of 
a cervical spine vertebral fracture or ankylosis in the 
cervical spine.  There is no examination findings that 
fixation or ankylosis exists in the cervical spine.  
Therefore, compensable evaluations under Codes 5285, 5286, 
5287 is not authorized.

A portion of the veteran's reported headaches have been 
attributed to the veteran's cervical spine disability.  A VA 
ENT examiner opined that the majority and most severe 
headaches were related to the cervical spine disability.  
However, this opinion was not based on a review of the 
extensive outpatient treatment received in the mid-1990s for 
the veteran's myofascial syndrome.  In addition, it appears 
that this opinion was based on the fact no current symptoms 
of sinusitis were found on the day of examination.  In 
February 2000, the VA examiner, who had access to the 
complete private and VA treatment records in addition to 
private testing that confirmed the existence of allergies and 
related sinus infections, determined that the cervical spine 
did not account for such a high degree of the headache 
symptomatology.  This latter examiner found that the cervical 
spine related headaches (classic muscle contraction type) 
occurred about three times a month for a yearly total of less 
than 40 headaches.  These headaches would last for 
approximately 24 hours and had not interfered with the 
veteran's ability to work.  Based on the February 2000 
examiner's detailed review of a more thorough medical history 
than that provided in 1994, and his more extensive reasons 
and bases for his opinion, the Board finds that the February 
2000 opinion has the most probative value in evaluating the 
degree and frequency of any headaches related to the cervical 
spine disability.

Evaluating these headache symptoms by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 for migraine headaches, a 30 
percent evaluation requires prostrating attacks occurring on 
an average of once a month for the past several months.  As 
determined by the VA examiner of February 2000, the veteran's 
cervical spine related headaches have not resulted in any 
type of prostrating attack and are relatively short-lived.  
Thus, a higher evaluation under Code 8100 is not warranted.

The veteran is entitled to consideration for staged ratings 
for the lengthy period during which this case has been in 
appellant status.  However, the preponderance of the medical 
evidence indicates that the veteran's cervical spine 
disability has not undergone any significant variation in its 
symptomatology.  The exacerbation of neck, shoulder, and 
upper extremity symptomatology has been associated with 
nonservice-connected disorders.  As the veteran's mild 
residuals of degenerative changes have remained relatively 
constant since 1994, staged ratings are not warranted in the 
current case.  


Conclusion

Based on the above analysis, the issue of secondary service 
connection for headaches is moot.  Further, the evidence does 
support higher evaluations for the veteran's sinusitis or 
cervical spine disability.  Therefore, only a 30 percent 
rating under 38 C.F.R. § 4.97 is warranted sinusitis and only 
a 10 percent rating (prior to October 1, 2001) under 
38 C.F.R. § 4.71a is warranted for the cervical spine 
disability.  While the appellant is competent to report 
symptoms, a preponderance of the medical findings does not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against higher evaluations and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As there is no case or controversy regarding entitlement to 
service connection for headaches, this issue is dismissed.

An evaluation in excess of 30 percent disabling for sinusitis 
is denied.

An evaluation in excess of 10 percent disabling (prior to 
October 1, 2001) for degenerative changes of the cervical 
spine is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



